Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1, 8-9, 16-17, 24-26, 29-30 and 33-35, Applicant asserts that, the cited references fail to disclose, teach, or suggest the two Wi-Fi links as recited in amended claim 1, namely, a first Wi-Fi link operable in a station mode and a second Wi-Fi link operable in a Wi-Fi P2P mode. Kadmany relates to a use case where a peer-to-peer connection with a smartphone is established and another use case where a connection with the WiFi-enabled device is established through the hotspot created by one of the N WiFi transceivers of the mobile device. However, Kadmany does not disclose that the created hotspot of the mobile device is used to establish a Wi-Fi link operable in the Wi-Fi P2P mode. Thus, Kadmany does not disclose the two Wi-Fi links required by amended claim 1. Because all of the cited references fail to disclose, teach, or suggest the two Wi-Fi links recited in amended claim 1, they also fail to disclose, teach, or suggest communications based on the two Wi-Fi links and dividing data according to differences of the two Wi-Fi links.
Examiner’s Response: Examiner respectfully disagrees. Para [0013] of Kadmany discloses that a user of the mobile device 100 may utilize one of the N WiFi transceivers 102 to browse the Internet while another of the N WiFi transceivers 102 is concurrently used to copy files to a smartphone via a peer-to-peer connection, hence disclosing “a first Wi-Fi link operable in a station mode and a second Wi-Fi link operable in a Wi-Fi P2P mode”, where the first Wi-Fi link being used for browsing the internet and the second Wi-Fi link being used for copying file to another device through P2P connection. The use of the two Wi-Fi links of Kadmany’s device occurs concurrently. 

Argument (2): Regarding Claims 1, 8-9, 16-17, 24-26, 29-30 and 33-35, Applicant asserts that Hong only relates to dividing data and assigning divided data to different links, and there is no disclosure of dividing data according to differences of the first Wi-Fi link and the second Wi-Fi link. In addition, Hong relates to a LTE link and a WLAN link, not the two Wi-Fi links of claim 1 (i.e., the first Wi-Fi link operable in the station mode, and the second Wi-Fi link operable in the Wi-Fi P2P mode and established through the enabled hotspot of the electronic device). Consequently, Hong does not teach dividing data according to the differences (including encryption manners, transmission rates, attenuation speeds, and anti-interference capabilities) of the two Wi-Fi links. 
Examiner’s Response: Examiner respectfully disagrees. The terminal 140 of the device of Hong divides the data into first data and second data, send the first data to the network access device 110 through the first link, LTE link, and send the second data to the network access device 110 through the second link, WLAN link. While Hong does not explicitly disclose that dividing data is according to differences of the first Wi-Fi link and the second Wi-Fi link, such a limitation is disclosed by Oh, see Para [0016] and [0174], wherein Oh discloses that transmission is controlled based on channel information and quality, wherein communication channels are different in terms of transmission rate, path attenuation, and interference. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is the combined teachings of Hong and Oh that disclose the claimed limitations as currently recited. 

Argument (3): Regarding Claims 1, 8-9, 16-17, 24-26, 29-30 and 33-35, Applicant argues that Oh relates to autonomously determining an optimal cooperative transmission mode from four transmission modes and changing a cooperative transmission mode based on a channel condition and a service required condition if a unsatisfied service is currently provided. The channel condition (e.g., the providable transmission rate) is for determining an optimal cooperative transmission mode, and not for dividing data. Thus, it would not be obvious to a person skilled in the art to combine the teachings of Hong and Oh to obtain the features of "dividing data to-be-transmitted into first data and second data according to differences of the first Wi-Fi link and second Wi-Fi link" as recited in amended claim 1.
Examiner’s Response: Examiner respectfully disagrees. Para [0016] and [0174] of Oh discloses that transmission is controlled based on channel information and quality, wherein communication channels are different in terms of transmission rate, path attenuation, and interference. While Oh does not explicitly dividing data, it is the device of Hong that discloses such a step, see Para [0039], where Oh discloses that terminal 140 divides the data into first data and second data. Again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The combined teachings of Hong and Oh disclose the claimed limitations as currently recited.